DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office Action is in reply to the application filed on 12 April 2022.
Claims 1-4, and 13-24 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, and 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-4, 21-24 are directed to a system (i.e. machine), claims 13-16 are directed to a method (i.e. a process), and claims 17-20 are directed to a computer readable storage device (i.e. an article of manufacture). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, receive requests containing biomarker information, and to provide production information and funding information in response to the requests.
Claim 13 recites in part, receiving a request containing biomarker information; and providing at least one of: production information and funding information associated with the batch of fish in response to the request.
Claim 17 recites in part, receive a request containing biomarker information; and provide at least one of: production information and funding information associated with the batch of fish in response to the request
Claim 22 recites in part, introduce at least one biomarker into a batch of fish, identifying the biomarker and storing information about the batch of fish.
The claims recite as a whole a method of organizing human activity because the claims recite a process of providing production and funding information in response to request. This is a method of managing interactions between people. The mere nominal recitations of a server computing device, and a computer-readable storage device for carrying out the process does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recites an abstract idea.
Similar to claims 13, 17 and 22, dependent claims 14, 15, 18, 19, 23 and 24 also recite a method of organizing human activity. Claims 14, 15, 18, 19, 23 and 24   further narrow the abstract idea by embellishing on the type of biomarker, and type of information provided. 
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements including a server computing device, and a computer-readable storage device. The computer components are recited at a high level of generality (i.e. as generic a server computing device and, a computer readable storage device for storing, receiving, and transmitting, information) such that it amount no more than mere instructions to apply the exception using generic computer components.
 Additionally, the claims recites additional elements including a database storing biomarker information, production information, and funding information, the biomarker information identifying a biomarker present in the batch of fish, the production information providing information about the production of the fish, and the funding information providing information regarding one or more sources of funding used to raise the batch of fish. The storing step is recited at a high level of generality and amounts to mere data storage, which is a form of insignificant extra-solution activity. 
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea
Dependent claims 14, 15, 18, 19, 23 and 24  recite similar additional elements as identified in claims 1, 8 and 15. The computer components as recited amount no more than mere instructions to apply the exception using generic computer components. 
Dependent claims 2-4 recite additional elements including, the database is a blockchain database, wherein the information in the database is stored in a blockchain; a scanning device comprising a computing device and a camera, wherein the computing device includes computer readable storage media that stores data instructions that, when executed by the computing device, causes the computing device to: capture an image of a fish product produced from the batch of fish, using the camera; process the image to generate a biomarker identifier; and send the request including the biomarker identifier to the server;  conducting a search of the one or more databases based on at least one of: the biomarker information, the biomarker identifier, and the biomarker fingerprint; and determining the at least one of: production information and funding information associated with the batch of fish based on the search. These additional elements are merely directed to data collection and storage which is insignificant extra solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Claims 1-4, and 13-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
For the collecting and storage steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The Versata and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving information is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). The Content Extraction and Transmission court decision indicate that mere electronic scanning is a well‐understood, routine, and conventional function. For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 17-20 are drawn to a computer-readable storage device. The specification recites: 
[0085] Computer readable communication media typically embodies computer readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" refers to a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal.

Consistent with the specification, the claimed computer readable storage device can be interpreted as transitory media (this is considered to be equivalent to a signal), as per. A “signal” embodying functional descriptive material is neither a process or a product (i.e. a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claims as a whole is non-statutory.
Examiner suggests amending the claim from “computer-readable storage device” to non-transitory computer readable storage device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Javaheri (US 2020/0184416 A1) in view of Kasin et al (US 20170103257 A1) in view of Kanetani (JP 2002132856 A).
Claims 1, 13, 17 and 22: Javaheri discloses a method of tracking and verifying information associated with a batch of fish, a one computer-readable storage device storing data instructions that, when executed by at least one processing device of a system, a fish farming and distribution system and a farmed fish tracking and verification system for a batch of fish, the system (see [0006-0007], [0123]: tracking of fish of a fish farm) comprising: a database storing production information, the production information providing information about the production of the fish (see [0006]: database that stores product information, where the identification of the product is based in part on a machine readable code located with the product, the machine readable code including the identification of the product and the machine readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (quick response) code, and a data matrix (DM) code.  [0123]: Accordingly, a detailed history of the location of the product 1, the sensed physical characteristics of the product 1, and the like related to fishing may be obtained by the tracking device 300 and provided to the data collection system 500. In one aspect, when the facility 200 is a fish farm, the product related information 302 captured by the tracking device 300 (either manually or automatically) may include fish type, water source, feed source, farm location, as well as the other product related information 302 consistent with the disclosure (i.e., temperature), and the like), 
and a server computing device configured to receive requests and to provide production information (see [0084]: servers, processers. [0007], [0136] As further shown in FIG. 8, the process 800 may include, as illustrated in box 808, receiving a tracking request, querying the database 504 to obtain data on the tracking request, and providing information responding to the tracking request. In this regard, the query to the data collection system 500 may include a query for tracking a particular product 1 and the data collection system 500 in conjunction with the database 504 may obtain and transmit the response. In particular, the tracking functionality query can be based on the particular product 1, the particular facility 200 (farm, distribution center, restaurant, and/or the like), by case number, by lot number, by batch number, by item number, and/or the like).
Javaheri discloses a database that stores product information, where the identification of the product is based in part on a machine readable code located with the product, the machine readable code including the identification of the product and the machine readable code being implemented with at least one of the following: a radio frequency identification (RFID) device, a barcode, a QR (quick response) code, and a data matrix (DM) code. However, Javaheri does not expressly disclose storing biomarker information, biomarker information identifying a biomarker present in the batch of fish but Kasin teaches a database storing biomarker information (see [0081: The computer 104 is also connected to the database 112, which stores data for biometrical identification of animals.), biomarker information identifying a biomarker present in the batch of fish (see [0094]: By using minutiae based skin markings together with unique mouth shape, eye location, fin shape and gill location, the present invention is able to seek out a unique individual fish and give it an unique identity and next identify it among other fishes. [0097]: collect biometric data from swimming fish).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product identification of Javaheri, storing biomarker information which identifies a biomarker present in the batch of fish as taught by Kasin, in order to provide and register unique identification of the fish in order to analyze the conditions of the fish (Kasin [0045]).
Javaheri, and Kasin do not expressly disclose a database storing funding information and the funding information providing information regarding one or more sources of funding used to raise the batch of fish; and providing funding information in response to the requests but Kanetani which also discloses a fishery investment system teaches, a database storing funding information and the funding information providing information regarding one or more sources of funding used to raise the batch of fish (see [0020]: A method for mediating investment in a catch according to the present invention is a method for mediating investment in a fishing activity via a computer network, and introduces a catch producer and characteristics of the production activity on the computer network. Together with a fishing activity investment promotion step for indicating that an investor is to be recruited, a point giving step for giving the investor points according to the amount of the investment, and the points given in the point giving step. [0041]: It can also be set up by catchers, catch distributors, catch stakeholders, catch distributors, traders in the acquisition of catches, catch distribution brokers, catch financing brokers, catch acquisition brokers, etc. However, in the embodiment of the present invention, description will be made on the assumption that the web server is located on the side of the agricultural product distribution intermediary. This web server has a storage medium of the required size (or is accessible), and stores information on agricultural producers, information on applicants for distribution (investors). Page 10: Shows how many investors have invested in this agricultural product so far. Since these numbers are obtained by re-accessing the database every time the browser refresh button is clicked, they can change every moment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Javaheri and Kasin with the system and method of  a database storing funding information and the funding information providing information regarding one or more sources of funding used to raise the batch of fish as taught by Kanetani because it would “provide a web that allows investors to invest in their producers with an understanding of the technology, philosophy, and philosophy of each producer, and grow their investment value on the web” (Kanetani, [0008]).
Claims 2 and 3: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 1 above. Javaheri further teaches, wherein the database is a blockchain database; wherein the information in the database is stored in a blockchain (see [0006]: The system also includes a processor configured to be responsive to and control at least the database and the network interface. The system also includes the processor and the database being further configured to implement blockchain technology with respect to the product related information to generate a blockchain ledger of the product related information).
Claim 4:  The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 1 above. Kasin further teaches,  further comprising a scanning device comprising a computing device and a camera, wherein the computing device includes computer readable storage media that stores data instructions that, when executed by the computing device, causes the computing device to: capture an image of a fish product produced from the batch of fish, using the camera; process the image to generate a biomarker identifier; and send the request including the biomarker identifier to the server (see Fig. 1, [0082] The biometric sensor 102 captures characteristic data and behavior data of an individual. The characteristic data are images of an individual. The biometric sensor 102 is at least one gyro stabilized 2D cameras and/or at least one gyro stabilized 3D cameras equipped with a laser device to lock on to a target. Optionally, the biometric sensor 102 is at least one camera equipped with an autofocusing apparatus that allows sharp pictures to be taken at various focusing lengths or at least one camera equipped with a fixed focus lens that may capture blurry images for objects that does not fall within the fixed focus distance. [0083] The characteristic data processing engine 106 processes the characteristic data of the individual to form biometric data identifying minutiae based skin markings of the individual and biometric data identifying physical characteristics of the individual).
Claim 14 and 18: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 13 and 17 above. Kasin further teaches, wherein the biomarker information includes a biomarker identifier (see [0036] a biometric characteristic data comparing engine, and the biometric characteristic data comparing engine compares the biometric characteristic data of the individual to characteristic data of predetermined registered individuals, determines whether the individual is registered, gives the individual a unique identification if the individual is not registered, and registers the unique identification in a data storage).  
Claims 15 and 19: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 14 and 18 above. Kasin further teaches, wherein the biomarker identifier is a fingerprint associated with a sample of the batch of fish (see [0089]: processes and analyzes at least one of: numbers of individuals within an specific area or volume, un-normal behavior or sick individuals, growth rates or volume of individuals increase or decrease, animal health, and pandemic control, or processes and re-renders the characteristic data to be able to manually view the data, connected to a unique identification of an individual, and for a person to inspect findings as an image or film).
Claims 16 and 20: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 13 and 17 above. Kasin further teaches, conducting a search of the one or more databases based on at least one of: the biomarker information, the biomarker identifier, and the biomarker fingerprint; and determining the at least one of: production information and funding information associated with the batch of fish based on the search (see [0090]: The biometric data identifying minutiae based skin markings of the individual and the biometric data identifying physical characteristics of the individual are evaluated 206 to form biometric characteristic data of the individual. The biometric characteristic data of the individual are extracted and compared 208 to characteristic data of predetermined registered individuals to determine whether the individual is registered. If the individual is not registered 210, a unique identification 212 is given to the individual and registered in a data storage 214. If the individual has been known and registered 216, the unique identification of the individual is linked to receive behavior data of the individual from the biometric sensor, the behavior data are analyzed 218, and the analyzed data are stored in the data storage 214).
Claim 21: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 1 above. Javaheri further teaches, a fish farming and distribution system comprising the farmed fish tracking and verification system according to claim 1 (see Fig. 1B).
Claim 23: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 22 above. Javaheri further teaches, provide the information about the batch of fish (see [0136] As further shown in FIG. 8, the process 800 may include, as illustrated in box 808, receiving a tracking request, querying the database 504 to obtain data on the tracking request, and providing information responding to the tracking request. In this regard, the query to the data collection system 500 may include a query for tracking a particular product 1 and the data collection system 500 in conjunction with the database 504 may obtain and transmit the response. In particular, the tracking functionality query can be based on the particular product 1, the particular facility 200 (farm, distribution center, restaurant, and/or the like), by case number, by lot number, by batch number, by item number, and/or the like).
Claim 24: The combination of Javaheri, Kasin and Kanetani discloses the claimed invention as applied to claim 22 above. Javaheri further teaches, wherein the information includes at least one of: production information and funding information (see [0136] As further shown in FIG. 8, the process 800 may include, as illustrated in box 808, receiving a tracking request, querying the database 504 to obtain data on the tracking request, and providing information responding to the tracking request. In this regard, the query to the data collection system 500 may include a query for tracking a particular product 1 and the data collection system 500 in conjunction with the database 504 may obtain and transmit the response. In particular, the tracking functionality query can be based on the particular product 1, the particular facility 200 (farm, distribution center, restaurant, and/or the like), by case number, by lot number, by batch number, by item number, and/or the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
L. M. Moga, "Cloud computing based solutions for monitoring the supply chain of fish and fishery products," 2017 Eighth International Conference on Intelligent Computing and Information Systems (ICICIS), 2017, pp. 33-38, doi: 10.1109/INTELCIS.2017.8260017 
“The consumer can identify the route of fish and fishery products based on the matrix bar code by using a smartphone, or with the data on the fiscal receipt and produced in front of a computer or at an Infopoint connected to the Internet. There have been also generated and printed matrix barcodes to simulate the manner in which companies will be able to print barcodes that can be made available to the consumer.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629


/MAAME OFORI-AWUAH/           Examiner, Art Unit 3629 


/GABRIELLE A MCCORMICK/           Primary Examiner, Art Unit 3629